Citation Nr: 0013417	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  98-03 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.  

2. Entitlement to a compensable rating for right ankle 
bursitis.  

3. Entitlement to a compensable rating for residuals of 
removal of a left wrist ganglion cyst.  

4. Entitlement to a compensable rating for patellofemoral 
syndrome of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from February 1990 to 
April 1997.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from an August 1997 rating 
decision, in which the RO denied the veteran's claim of 
service connection for bilateral hearing loss.  The veteran 
filed an NOD in January 1998, and the RO issued an SOC in 
February 1998.  The veteran filed a substantive appeal in 
March 1998.  In February 1999, the veteran testified before a 
Hearing Officer at the VARO in Columbia.  A Hearing Officer's 
Decision and supplemental statement of the case (SSOC) were 
issued in March 1999.  An additional SSOC was issued in July 
1999.  In January 2000, the veteran testified before the 
undersigned Member of the Board during a Travel Board hearing 
at the VARO in Columbia.  

The Board notes that the issues with respect to compensable 
evaluations for right ankle bursitis, residuals of removal of 
a left wrist ganglion cyst, and patellofemoral syndrome of 
the left knee will be discussed in the Remand section of this 
decision.  In addition, we are aware that the veteran 
perfected an appeal as to the issues of service connection 
for a right knee disorder, and a rating in excess of 10 
percent for gastroesophageal reflux disease.  In a VA Form 9 
(Appeal to Board of Veterans' Appeals), dated in January 
2000, the veteran withdrew those two issues from appeal, and 
thus they are not before us at this time.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. On VA audiological evaluation in July 1997, the veteran 
was diagnosed with normal hearing at all frequencies in 
both ears.  

3. The veteran's contention that he suffers from bilateral 
hearing loss is not supported by medical evidence that 
would render the claim for service connection for that 
disability plausible under the law.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for bilateral hearing loss.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects 
that, in August 1989, he underwent a medical examination for 
purposes of enlistment in the U.S. Air Force.  

On audiological evaluation, pure tone thresholds, in 
decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
10
5
0
5
10

No other audiological evaluations were reported in service, 
and a separation medical examination is not of record.  

In June 1997, the veteran submitted to the RO a VA Form 21-
526 (Veteran's Application for Compensation or Pension), in 
which he filed a claim, inter alia, for bilateral hearing 
loss.  The following month, the veteran underwent an 
audiological evaluation for VA purposes.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
20
20
LEFT
15
20
15
20
20

The puretone threshold average was 18 for both right and left 
ears.  Speech audiometry revealed speech recognition ability 
of 100 percent in the right ear and 96 percent in the left 
ear.  The examiner noted that the veteran had normal hearing 
at all frequencies in both ears.  

In March 1998, the veteran submitted a VA Form 9 to the RO.  
He asserted that, prior to service, he had had excellent 
hearing, but that, due to the constant exposure to noise from 
five-ton trucks and jet aircraft during service, his hearing 
acuity had been dramatically reduced.  

In February 1999, the veteran testified before a Hearing 
Officer at the VARO in Columbia.  He reported previous 
contentions with respect to his claimed hearing loss, and 
also indicated that, during the last four years he had been 
in the Air Force, he had worked in a tent about 300 feet from 
the flight line.  The veteran also stated that he felt he 
could not hear as well as he had in the past.  

Thereafter, in January 2000, the veteran testified before the 
undersigned Member of the Board during a Travel Board hearing 
at the VARO in Columbia.  The veteran reported previously 
made contentions, and also testified that, on VA examination 
in July 1997, he had been told by the examiner that his 
hearing had diminished since his service entrance 
audiological evaluation.  In addition, the veteran reported 
that he had worked in a tent out near the flight line, and 
that it had not been convenient to use earplugs for hearing 
protection because the work required you to be on the phone 
or wearing a headset.  He stated that ear protection 
consisted of sticking one's fingers in one's ears at the 
sound of an approaching aircraft.  Furthermore, the veteran 
reported that he had not noticed a change in his hearing 
since separation, and his employment since separating from 
service had not exposed him to hazardous noise levels.  

II.  Analysis

The threshold question to be answered in this appeal is 
whether a well-grounded claim has been presented.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  If not, the claim must fail and there 
is no further duty to assist in its development.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit in its decision in Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  That decision 
upheld the earlier decision of the United States Court of 
Appeals for Veterans Claims (previously known as the Court of 
Veterans Appeals), which made clear that it would be error 
for the Board to proceed to the merits of a claim which is 
not well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  
See also Morton v. West, 12 Vet.App. 477, 480-1 (1999).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, supra, at 
213, citing Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  "Although the 
claim need not be conclusive, the statute [38 U.S.C.A. §5107] 
provides that [the claim] must be accompanied by evidence" 
in order to be considered well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  In a claim of service 
connection, this generally means that evidence must be 
presented which in some fashion links the current disability 
to a period of military service or to an already service-
connected disability.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999); Rabideau v. Derwinski, 2 Vet.App. 141, 
143 (1992); Montgomery v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93(1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992). 

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998).  Regulatory criteria provide 
that impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1999).

Where an organic disease of the nervous system, such as 
sensorineural hearing loss, becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

After a thorough review of the evidence, the Board finds the 
veteran has not submitted a well-grounded claim of service 
connection for bilateral hearing loss.  In reaching this 
conclusion, we are cognizant that the medical evidence 
currently does not reflect that the veteran suffers from 
bilateral hearing loss.  As noted above, a VA audiological 
evaluation in July 1997, some three months following the 
veteran's separation from service, did not reflect puretone 
thresholds above 20 decibels and word recognition ability 
less than 96 percent.  In addition, the veteran testified, 
during his hearing before the undersigned Member of the 
Board, that he had not noticed any change in his hearing 
since separation.  Furthermore, there is no other medical 
evidence of record indicating that the veteran suffers from 
hearing loss recognizable for VA benefits purposes.  See 
38 C.F.R. § 3.385, cited above.

The Board notes that we have taken into consideration the 
veteran's reports of hazardous noise exposure in service.  
However, in this instance, we find that the veteran has not 
submitted competent medical evidence that he currently 
suffers from a hearing disability for the purposes of VA's 
laws and regulations.  Thus, we must find that the veteran's 
claim is not well grounded, as he has not satisfied the 
threshold requirement for a well-grounded claim as set forth 
by the Court in Caluza, supra.

We also find that, given that the record before us does not 
reflect a hearing disability, it is clear that there has been 
no manifestation of an organic disease of the nervous system 
within the one-year presumption period following the 
veteran's separation from service.  See 38 C.F.R. §§ 3.307, 
3.309 (1999).

The veteran has been very specific in asserting that he 
suffers from bilateral hearing loss as a result of his active 
service.  While the Board does not doubt the sincerity of the 
veteran's contentions in this regard, and his belief that he 
suffers from a service-related disability, our decision must 
be based on competent medical testimony or documentation.  In 
a claim of service connection, this generally means that 
medical evidence must establish that a current disability 
exists, and that the disability is related to a period of 
active military service.  Competent medical evidence has not 
been presented establishing that the veteran suffers from a 
current hearing disability, or that he meets the requirements 
of the post-service presumption provisions for hearing loss.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999); Rabideau v. Derwinski, Montgomery v. Brown, both 
supra.

In addition, the veteran does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting his own testimony, because, as a lay person, he is 
not competent to offer medical opinions.  See, e.g., Voerth 
v. West, 13 Vet. App. 117, 120 (1999) ("Unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, cannot form the basis of a well-grounded claim.").  
See Bostain v. West, 11 Vet.App. 124, 127 (1998), citing 
Espiritu, supra.  See also Carbino v. Gober, 10 Vet.App. 507, 
510 (1997); aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. 
Cir. 1999); Routen v. Brown, 10 Vet.App. 183, 186 (1997)
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  In other words, without our doubting for a 
moment the veracity of the veteran's accounts of noise 
exposure in service, we must be mindful that the medical 
evidence does not reflect a current hearing disability.  

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for bilateral hearing loss, regardless of the fact that 
he currently is not shown to be suffering from a disability 
that may be service-connected.  Such evidence would need to 
show, through competent medical evidence, a current 
disability, and that such disability, "resulted from a 
disease or injury which was incurred in or aggravated by 
service."  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999); Rabideau, Montgomery, supra.

In absence of a well-grounded claim, there is no duty to 
assist the veteran further in its development, and the Board 
does not have jurisdiction to adjudicate it.  Morton, supra; 
Boeck v. Brown, 6 Vet.App. 14 (1993); Grivois v. Brown, 5 
Vet.App. 136 (1994).  Accordingly, as a claim that is not 
well grounded does not present a question of fact or law over 
which the Board has jurisdiction, the claim for service 
connection for bilateral hearing loss must be denied.  See 
Epps v. Gober, supra.

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  


REMAND

As to the remaining issues on appeal, the veteran has 
submitted well-grounded claims within the meaning of 
38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 55 
(1990).  That is, the Board finds that he has submitted 
claims which are plausible.  This finding is based in part on 
the veteran's assertion that his service-connected right 
ankle bursitis, residuals of removal of a left wrist ganglion 
cyst, and patellofemoral syndrome of the left knee, are more 
severe than previously evaluated.  See Jackson v. West, 12 
Vet.App. 422, 428 (1999), citing Proscelle v. Derwinski, 2 
Vet.App. 629 (1992).

A review of the evidence reflects that the veteran filed a 
claim seeking service connection for the above noted 
disabilities in June 1997.  The following month, he was 
medically examined for VA purposes.  During a general medical 
examination, the examiner noted that the veteran had 
tenderness in the right Achilles at the calcaneus and 
slightly above.  The left knee was noted to have significant 
crepitus, with a slightly lax patella.  The extension and 
flexion of the wrists were reported as being normal.  The 
examiner's impression included right Achilles pain, bilateral 
knee pain, and status post ganglion cyst excision.  During a 
"Joints" examination by VA, the veteran's knees were found 
to have a range of motion of 0 to 140 degrees, without 
evidence of varus/valgus instability.  There was some mild 
crepitation at the patellofemoral joint on the left side, 
with a mildly positive patella grind test.  There was no 
evidence of jointline tenderness or instability.  In 
addition, the veteran was noted to complain of right 
posterior ankle pain.  On clinical evaluation, there was a 
full range of motion in the right ankle, without evidence of 
instability, swelling, or deformity.  Associated radiographs 
of the veteran's left knee and right ankle were negative.  
The examiner's impression was mild bilateral patellofemoral 
syndrome, worse on the left than right; and mild retro-
calcaneal bursitis.  

In an August 1997 rating action, the RO service connected the 
veteran for right ankle bursitis, residuals of removal of a 
left wrist ganglion cyst, and patellofemoral syndrome of the 
left knee.  The disabilities were found noncompensable, with 
effective dates from April 1997.  In January 1998, the 
veteran filed an NOD in which he reported that his injuries 
limited his everyday life as well as his employment 
opportunities.  He noted that standing for more than 15 
minutes, or grocery shopping and walking around a store for 
an hour, was impossible for him to do without a significant 
amount of pain.  The veteran also indicated that he could no 
longer type for any length of time because of pain in his 
left wrist.  

In a subsequent VA Form 9, dated in March 1998, the veteran 
reported that, for approximately seven years, his left knee 
had caused him tremendous problems.  He noted that standing 
for any period of time, or walking up and down stairs, was 
extremely difficult due to significant pain.  He indicated 
that his left knee locked up quite often, snapped, and popped 
constantly.  The joint was reported to ache, and bending and 
flexing the knee was extremely painful.  With respect to his 
right ankle, the veteran reported that it became painful on 
use, and that a one-hour trip to the store required him to 
take two breaks during which he would sit and rest the joint.  
As for his left wrist, he reported that he could no longer 
type for more than 10 to 15 minutes, and that even a limited 
amount of typing resulted in pain.  

In February 1999, the veteran testified before a Hearing 
Officer at the VARO in Columbia.  He again reiterated 
previously made contentions with respect to pain and 
fatigability on use of his right ankle, left wrist, and left 
knee.  In June 1999, the RO received additional service 
medical records, dated from January to March 1997.  These 
records noted the veteran's complaints of pain with respect 
to his disabilities on standing or with activity.  

In January 2000, the veteran testified before the undersigned 
Member of the Board during a Travel Board hearing at the 
Columbia VARO.  He reiterated previously made contentions 
regarding increased pain and fatigue of his right ankle, left 
wrist, and left knee with activity.  

The Board wishes to emphasize that an evaluation of the level 
of disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on those functional abilities.  38 C.F.R. § 4.10.  Under 
38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness should also be considered, and 
as such is as important as limitation of motion.  
Furthermore, a part which becomes painful on use must be 
regarded as seriously disabled. 

The United States Court of Appeals for Veterans Claims 
(previously known, prior to March 1, 1999, as the Court of 
Veterans Appeals) has emphasized that,

Under 38 C.F.R. § 4.40 (1996), the Board is 
required to consider the impact of pain in 
making its rating determination.  Schafrath 
v. Derwinski, 1 Vet.App. 589, 593 (1991).  
The Board is required to provide a 
statement of its reasons and bases with 
respect to that aspect of the determination 
as well.  Ibid (citing Gilbert, 1 Vet.App. 
at 58).  Although section 4.40 does not 
require a separate rating for pain, it does 
promulgate guidance for determining ratings 
under other diagnostic codes assessing 
musculoskeletal function.  See generally 38 
C.F.R. § 4.71(a) (1996).  The fact that a 
specific rating for pain is not required by 
section 4.40 does not relieve the BVA from 
its obligation to provide a statement of 
reasons or bases pertaining to that 
regulation.  See DeLuca v. Brown, 8 Vet. 
App. 202, 207 (1995).

Spurgeon v. Brown, 10 Vet.App. 194, 196 (1997).

The Board notes that a medical examiner must make a full 
description of the effects of disability upon the person's 
ordinary activity.  See 38 C.F.R. § 4.10 (1999).  
Furthermore, we are not competent to ascertain the degree to 
which a disability has manifested itself, or how much pain 
the appellant is experiencing, or any associated functional 
loss, without a solid foundation in the record, grounded in 
medical evidence.  See Rucker v. Brown, 10 Vet.App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet.App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet.App. 213 (1992).

The Court of Appeals for Veterans Claims has recently 
reaffirmed its holding in DeLuca, holding, in an analogous 
case:

In light of the veteran's . . . testimony 
as to pain . . . , which could cause 
functional impairment . . . , the Court 
will remand this claim for a new 
examination that adequately evaluates the 
functional impairment due to pain . . . , 
followed by a decision that specifically 
addresses the pain issue, supported by an 
adequate statement of reasons or bases.  
See DeLuca v. Brown, 8 Vet.App. 202, 207-08 
(1995); see also Smallwood [v. Brown, 10 
Vet.App. 93, 99 (1997)]; Green (Victor) v. 
Derwinski, 1 Vet.App. 121, 124 (1991) 
("fulfillment of the statutory duty to 
assist . . . includes the conduct of a 
thorough and contemporaneous medical 
examination, one which takes into account 
the records of the prior medical treatment, 
so that the evaluation of the claimed 
disability will be a fully informed one").

Arms v. West, 12 Vet.App. 188, 201 (1999).  See also 
Fenderson v. West, 12 Vet. App. 119, 128 (1999), holding that 
a veteran's complaint of "pain that is worse with activities 
is evidence of pain on movement and functional disability due 
to pain that requires explicit consideration under 38 C.F.R. 
§§ 4.40 and 4.45."

Therefore, given that the veteran has reported suffering from 
increased pain and restricted activities as a result of his 
service-connected disabilities, as well as the need for 
consideration of the criteria emphasized in DeLuca, supra, 
the Board believes the veteran should undergo an additional 
medical examination to better assess his current level of 
disability with respect to his right ankle, left wrist, and 
left knee.  We note that the Hearing Officer, in her decision 
of March 1999, did a fine job of rating these disorders based 
upon the objective findings reported at the VA examination, 
but was precluded from undertaking a DeLuca analysis because 
the examination report did not address the required criteria.

Furthermore, we are aware that VA regulations require the 
agency of original jurisdiction (in this case, the RO) to 
provide the veteran with an SOC when he timely notifies the 
RO of his disagreement with its decision on his claim of 
entitlement to benefits.  See 38 C.F.R. § 19.26 (1999).  The 
SOC must contain, inter alia, "[a] summary of the applicable 
laws and regulations, with appropriate citations, and a 
discussion of how such laws and regulations affect the 
determination . . . ."  See 38 C.F.R. § 19.29 (1999).  With 
respect to the veteran's claims, his service-connected right 
ankle bursitis has been evaluated under Diagnostic Code (DC) 
5271 for limited motion of the ankle.  We are cognizant that 
the SOC issued to the veteran in February 1998 does not 
contain the applicable citation to DC 5271.  Therefore, given 
that the veteran's appeal, in part, is being remanded to the 
RO, any subsequent SSOC should include the appropriate 
citation to DC 5271.  

Accordingly, while we regret the delay in this case, further 
appellate consideration will be deferred and the veteran's 
claims for disabilities associated with his right ankle, left 
wrist, and left knee are REMANDED to the RO for the following 
action:

1. The RO should obtain the names and addresses of 
all medical care providers (VA or non-VA), if 
any, who have treated the veteran for his right 
ankle, left wrist, and/or left knee disabilities 
since January 2000.  The RO should request that 
the veteran furnish signed authorizations for 
release to the VA of medical records in 
connection with each non-VA source identified.  
The RO should attempt to obtain any such 
treatment records, and any additional VA medical 
records not already on file which may exist, and 
incorporate them into the claims folder.  

2. The veteran should be scheduled for a medical 
examination to re-evaluate the nature and extent 
of his right ankle, left wrist, and left knee 
disabilities.  Before evaluating the veteran, 
the examiner should review the claims folder, 
including a copy of this Remand and any evidence 
added to the record.  The examiner's report 
should fully set forth all current complaints, 
pertinent clinical findings, and diagnoses.  In 
particular, the examiner should report on the 
level of the veteran's pain due to his right 
ankle, left wrist, and left knee disabilities, 
and the effect such pain has on the veteran's 
functional ability, i.e., whether there is any 
functional loss in the right ankle, left wrist, 
or left knee due to weakened movement, excess 
fatigability, incoordination, or pain on use.  
If feasible, the examiner should comment as to 
any additional range-of-motion loss (beyond that 
due to the objectively-demonstrated joint 
abnormality) caused by those factors during 
flare-ups of the disorders.  In addition, the 
examiner should state the etiology of any pain, 
and whether such pain claimed by the veteran is 
supported by adequate pathology, or evidenced by 
visible behavior on motion or palpation.  All 
opinions expressed should be supported by 
reference to pertinent evidence.  

3. Upon completion of the development of the record 
requested by the Board, and any other 
development deemed appropriate by the RO, the RO 
should again consider the veteran's claims, with 
particular consideration of the provisions of 38 
C.F.R. § 4.40.  If action taken remains adverse 
to the veteran, he and his accredited 
representative should be furnished an SSOC 
concerning all evidence added to the record 
since the last SSOC, including the provisions of 
38 C.F.R. §§ 4.40 and 4.71a, DC 5271.  
Thereafter, the veteran and his representative 
should be given an opportunity to respond.  The 
case should then be returned to the Board for 
further appellate consideration, if otherwise in 
order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 



